This is an action brought by Noel Marston through his mother as next friend against N. E. Redlon Company, contractors having their usual place of business at Portland in the State of Maine.
The declaration alleges that the plaintiff received injuries at Portland on the 20th day of February, 1918, while playing in the rear of a certain building, which building was located on Congress Street. The injuries were received through the collapse of the building during a severe gale of wind. The defendant previous to the day of 'the accident removed certain flooring and timbers from the building and it was claimed by the plaintiff that the removal of this material weakened the building and caused its collapse. The plaintiff while playing close to the budding was struck by certain bricks and other debris which fell from the third story. He was taken to the hospital at Portland where he remained under treatment for some time.
The case was tried at the February term about one year after the accident.'- The jury returned a verdict for the plaintiff and assessed damages in the sum of forty-five hundred and thirty-five dollars.
By agreement the case is before this court on defendant’s motion to have the verdict set aside on the ground that it is excessive. The writ alleges severe injuries to the boy’s hip, back, spine, etc., that his face was disfigured, that his legs were cut and lacerated and that he suffered great pain in body and mind. The plaintiff was nine years of age when the accident occurred. His injuries were serious, and the case shows that they are of permanent character, and of such nature that one at least may in time result in cancer. In addition, it appears that further operations may be necessary in order to insure *500safety and ease in walking. The injury was most distressing, and his hospital and home treatment were of many weeks duration. The jury having all the facts before them, one year after the accident, and having in view the age of the plaintiff, his long life expectancy, the suffering he had endured, the pain and suffering he is likely to endure, the almost, certain malignant growth to follow his most serious injury, estimated the damages with greater certainty than we could possibly attain if the case were submitted to us on report.
Henry Cleaves Sullivan, and William A. Connellan, for plaintiff. William H. Gulliver, and John B. Thornes, Jot defendant.
We have examined the evidence with great care, and we are unable to conclude that the damages assessed are excessive. Motion overruled.